Citation Nr: 1823470	
Decision Date: 04/20/18    Archive Date: 04/26/18

DOCKET NO.  14-28 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for bilateral hearing loss; and if so, whether service connection is warranted.

2.  Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for allergies/allergic rhinitis; and if so, whether service connection is warranted.

3. Whether new and material evidence has been received sufficient to reopen the issue of entitlement to service connection for bronchitis; and if so, whether service connection is warranted.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Veteran and spouse (B.H.)


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem North Carolina.  

In April 2017, the Veteran presented testimonial evidence at a Board hearing held via videoconferencing equipment before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Veteran submitted a January 2018 letter from his VA physician indicating that the Veteran has chronic kidney disease, stage 4 from diabetes and hypertension and requesting on the Veteran's behalf that the appeal be expedited.  The Board finds that due to serious illness, there is sufficient cause to advance the case on the docket; the motion is granted.  The appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to service connection for allergies/allergic rhinitis and entitlement to service connection for a respiratory disability other than allergic rhinitis/allergies (to include bronchitis, chronic obstructive pulmonary disease, and sinusitis) are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  An October 2010 rating decision denied the Veteran's claims of entitlement to service connection for hearing loss, allergies and/or allergic rhinitis, and bronchitis; the Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the denials of service connection.   

2.  Evidence associated with the claims file since the October 2010 denial is new, relates to an unestablished fact necessary to substantiate each claim, and raises a reasonable possibility of substantiating the claims for service connection for hearing loss, allergies/allergic rhinitis, and bronchitis.

3.  The Veteran's in-service excess loud noise exposure contributed to his bilateral hearing loss.


CONCLUSIONS OF LAW

1.  The October 2010 decision denying service connection for hearing loss, allergies/allergic rhinitis, and bronchitis is final.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2010, 2017).

2.  As evidence pertinent to the claim of entitlement to service connection for hearing loss since the October 2010 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

3.  As evidence pertinent to the claim of entitlement to service connection for allergies/allergic rhinitis since the October 2010 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

4.  As evidence pertinent to the claim of entitlement to service connection for bronchitis since the October 2010 decision is new and material, the criteria for reopening the claim are met.  38 U.S.C. §§ 5108, 7105 (2012); 38 C.F.R. § 3.156 (2017).

5.  The criteria for service connection for bilateral sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.385 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen Issues on the 
Basis of Receipt of New and Material Evidence

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104(b), 7105(c).  However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a); see also Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

New evidence means existing evidence not previously received by agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The United States Court of Appeals for Veterans Claims (the Court) has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  

The provisions of 38 U.S.C. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

The Veteran seeks to establish entitlement to service connection for hearing loss, allergies/allergic rhinitis, and bronchitis, as caused or aggravated by his active military service.

In the October 2010 rating decision, the RO found that the Veteran's present hearing loss was not due to in-service noise exposure, his allergies preexisted service and were not permanently aggravated by service, and his bronchitis was not related to service.  The Veteran did not submit a Notice of Disagreement and new and material evidence was not received within the relevant appeal period following the decision to deny these issues.  Therefore, the October 2010 rating decision became final as to the evidence then of record, and is not subject to revision on the same factual basis.  38 U.S.C. § 7105(c) (2004, 2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2009, 2017).

Evidence considered at the time of the December 2010 decision included the Veteran's service treatment records, VA treatment records from 2005 to 2010, VA audiology and respiratory examinations, and a private June 2010 audiology report and medical opinion.  The basis of the denial of service connection for hearing loss was that entrance and separation examinations both demonstrated normal hearing and that the most persuasive evidence of record, the VA examination, found that there was no relationship between active duty noise exposure and the current hearing loss.  The basis of the denial of service connection for allergies/allergic rhinitis was that the service treatment records documented that the Veteran's allergies preexisted service, that the allergies improved due to treatment received while on active duty, and that the present allergies were not the results of a permanent aggravation in service.  The basis of the denial of service connection for bronchitis was that there was no documented complaint, diagnosis, or treatment for bronchitis in service and no evidence the current bronchitis is related to the Veteran's active duty.
 
In support of his claim to reopen the issue of entitlement to service connection for hearing loss, the Veteran submitted an additional private audiological examination and opinion specifying that his in-service noise exposures contributed to his hearing loss, explaining the mechanism of injury and identifying the supportive audiometric evidence.  With regard to his claim to reopen the issue of entitlement to service connection for allergies/allergic rhinitis, the Veteran testified at the April 2017 Board hearing that he continued to see an ear, nose, and throat doctor for allergies immediately following service, and the Veteran's spouse testified that the Veteran's breathing and sneezing were notably worse when he returned from active duty.  The Veteran also asserted that his aggravated allergies contribute to his bronchitis. 

This evidence is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claims.  As noted above, the credibility of the evidence is also presumed.  Therefore it is found to be new and material, and reopening the issues of entitlement to service connection for bilateral hearing loss, allergies/allergic rhinitis, and bronchitis is warranted.

Claim for Service Connection for Bilateral Hearing Loss

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.303, 3.304 (2017).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability resulting from a disease or injury incurred in service, or to establish service connection based on aggravation in service of a disease or injury which pre-existed service, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of incurrence or aggravation of a disease or injury in active service; and (3) competent evidence of a nexus or connection between the current disability and the disease or injury incurred or aggravated in service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent".  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54.

The Veteran was provided with a VA audiological examination in October 2010 at which time audiometric testing demonstrated pure tone thresholds in both ears at 4000 Hz at decibel levels which qualify as a hearing loss disability for VA service connection purposes.  See 38 C.F.R. § 3.385.  The Veteran thus has a current hearing loss disability.

The Veteran's service personnel records document that he served with a military occupational specialty (MOS) of light weapons infantryman.  He testified in April 2017 that he was exposed to significant noise when assigned to an armored company driving an armored personnel carrier that had a loud idling engine and which sat him in close proximity to a 50-caliber machine gun.  The Veteran's MOS carries a high probability of excessive noise exposure, and his described exposures are found to be consistent with the circumstances of his military service.  Further, audiometric testing conducted at the Veteran's November 1965 entrance and January 1968 separation examinations document positive threshold shifts at various levels (i.e. decreased hearing acuity at separation as compared to entrance).  In-service acoustic trauma is therefore conceded.

The question remaining is whether the Veteran's current hearing loss disability arose during service or is otherwise etiologically related to his in-service acoustic trauma.  

At the October 2010 VA examination, the Veteran was found to have bilateral normal to moderate sensorineural hearing loss, and the examiner opined that based on military entrance and separation audiograms both showing clinically normal hearing levels, it was less likely than not that the current hearing loss is attributable to the Veteran's history of military noise exposure.  The Board notes, however, that the examiner made no mention of the documented threshold shift.  Further, the absence of in-service evidence of hearing loss is not always fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (finding that service connection is not precluded where hearing was within normal limits on audiometric testing at separation from service if there is sufficient evidence to demonstrate a medical relationship between in-service exposure to loud noise and the current disability).

The Board finds a July 2015 opinion from a private audiologist to be persuasive.  The Veteran related his history regarding a gradual onset of hearing loss, with exposure to gunfire in training and excess noise from tanks and large armored vehicle trucks without hearing protection while in military service.  The audiologist found normal to moderate sensorineural sloping hearing loss in both ears, and stated that the notched configuration of the hearing loss in the right ear and worsening high-frequency hearing loss in the left ear is consistent with damage from noise exposure.  She reasoned that the excessive noise levels associated with the impulse loudness levels of gunfire and the constant hum or large vehicle engines may cause significant damage to micro-anatomical structures in the inner ear resulting in significant hearing loss over time, and concluded that the Veteran's in-service noise exposure had contributed to his hearing loss.

Considering the aforementioned, the Board finds that the evidence has at least reached the point of equipoise on the question of whether the Veteran's current hearing loss disability is at least partially caused by his exposure to excess noise during military service.  There being at least an approximate balance of positive and negative evidence regarding this question, the benefit of the doubt applies, and the third criterion for entitlement service connection has been met.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).


ORDER

New and material evidence having been received, the issue of entitlement to service connection for hearing loss is reopened.

New and material evidence having been received, the issue of entitlement to service connection for allergies/allergic rhinitis is reopened.

New and material evidence having been received, the issue of entitlement to service connection for bronchitis is reopened.

Service connection for bilateral hearing loss is granted.


REMAND

Further development is found needed prior to adjudication of the appeals seeking service connection for respiratory disabilities.

The most recent VA treatment records in the claims file date from May 2014.  On remand, the AOJ must take efforts to associate all of the Veteran's updated VA treatment records with the claims file.

At the April 2017 Board hearing, the Veteran testified that after separation from military service, he saw a private allergist/ENT, Dr. K., who formulated and administered injections to him for his sinuses and rhinitis.  The Veteran stated that he has been unable to obtain these records, but there is no indication that VA has ever tried to get these records on his behalf.  On remand, the Veteran should be contacted and asked to further identify and authorize the release to VA of any outstanding relevant private treatment records, after which the AOJ should seek to obtain them.

The Veteran was previously provided with a VA examination pertaining to his allergies in October 2010 in relation to his original claim for service connection, but has not yet been provided a VA examination in connection with his presently-reopened claim.  The October 2010 VA examiner found that the Veteran had perennial allergic rhinitis that at least as likely as not is a continuation of the allergy condition that began in his teen years and was treated in service, but stated that it was less likely than not that the Veteran's allergic rhinitis was caused by or a result of treatment during service.  It was acknowledged that the Veteran was treated in the allergy clinic with shots for two years while in service, but the examiner found that the treatment in service helped to reduce the allergic rhinitis symptoms.  Whether or not the symptoms were reduced by treatment is not the determinative question; rather, what is important is whether the underlying disability was permanently worsened beyond its normal progression during service.  On remand, the Veteran's should be provided with an additional VA examination and medical opinion pertaining to the question of aggravation of his allergy condition during service. 
Considering the Veteran's testimony at the April 2017 Board hearing, the Board has recharacterized the reopened issue of entitlement to service connection for bronchitis as entitlement to service connection for a respiratory disability other than allergies/allergic rhinitis, to include bronchitis, sinusitis, and chronic obstructive pulmonary disease, to allow for the most favorable review of the Veteran's claim in light of the Court's holdings in Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009). 

A VA examination has additionally not been provided pertaining to the Veteran's claim of entitlement to service connection for a respiratory disability other than allergies/allergic rhinitis.  The Veteran and his spouse testified that he experienced breathing problems during and upon separation from service, and the Veteran has further asserted that his other respiratory disorders, including bronchitis, sinusitis, and COPD may be related to his allegedly aggravated allergies/allergic rhinitis.  On remand, an examination and medical opinion should be provided to assess the nature and etiology of any such respiratory disorder.

Accordingly, the claims are REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any and all of the Veteran's updated and otherwise outstanding VA treatment records, including those from May 2014 to the present, and associate them with the claims file.  All efforts to obtain such records must be fully documented and VA facilities must provide a negative response if no records are found.  

2.  Ask the Veteran to identify and provide a release form for any additional records of private treatment relating to his claims for service connection for allergies/allergic rhinitis and other respiratory disorders, including those from an allergist, Dr. K. (referenced in the April 2017 hearing transcript), which he wants VA to obtain on his behalf.  After securing any necessary written authorization from the Veteran, request the private records identified and associate them with the claims file.  If any records cannot be obtained after reasonable efforts have been made, notify the appellant of the attempts made and allow him the opportunity to obtain the records.  

(Note: The Board is using initials to protect the identity of the Veteran.  In all correspondence to the Veteran, the full name of the treatment provider should be used in order to aid him in responding to the request.)

3.  After completing the above and associating all responsive records with the claims file, schedule the Veteran for a VA examination to address the nature and etiology of any allergies/allergic rhinitis condition present at any point during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

After considering the lay and medical evidence of record, the examiner should address the following: 

a.  Is it clear and unmistakable (i.e. practically undebatable) that the Veteran's allergies/allergic rhinitis:

i.  existed prior to the Veteran's entry into military service; and,

ii.  were not aggravated (permanently worsened beyond the normal progression of the disorder) by service?

In addressing this second inquiry, the examiner should comment upon whether any pre-existing allergy disorder worsened in severity during service, considering the Veteran's reports and STRs demonstrating that he underwent a series of injections during service.

b.  If the Veteran's allergies/allergic rhinitis were aggravated in service, is it at least as likely as not (50 percent or greater probability) that any portion or the severity of the Veteran's current allergies/allergic rhinitis is related to that aggravation.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

"Aggravation," for purposes of this examination and series of questions only, is defined as a worsening of the underlying condition (versus a temporary flare-up of symptoms returning to a baseline level) beyond its normal progression.

The examiner must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After completing Parts 1 and 2 above, and associating all responsive records with the claims file, schedule the Veteran for a VA examination to address the nature and etiology of any respiratory disability other than allergies/allergic rhinitis ("respiratory disability") present at any point during the appeal period.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The Veteran's claims file and a copy of this remand must be made available to the examiner for review, and the examiner must specifically note on the report whether such files were reviewed in connection with this examination.  

After considering the lay and medical evidence of record, the examiner should address the following: 

a.  Provide a diagnosis for any respiratory disability present at any point during the appeal period (October 2011 to present).  The examiner should specifically confirm or rule out diagnoses of bronchitis, sinusitis, and COPD.  

b.  For any diagnosis identified above, state an opinion as to whether it at least as likely as not (50 percent or greater probability) arose during or is otherwise causally related to the Veteran's military service.

c.  For any diagnosis identified above, state an opinion as to whether it at least as likely as not (50 percent or greater probability) was:

i.  caused by the Veteran's allergies/allergic rhinitis; or,

ii. was aggravated by the Veteran's allergies/allergic rhinitis. 

The term 'at least as likely as not' does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a conclusion as it is to find against it.  

The examiner must include in the medical report the rationale for any opinion expressed, along with citation to specific evidence in the claims file and relevant medical treatise evidence as necessary.  However, if the examiner cannot respond to an inquiry without resort to speculation, he or she should so state, and further explain why it is not feasible to provide a medical opinion, indicating whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or in the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

5.  Thereafter, review the requested medical opinion reports to ensure responsiveness and compliance with the directives of this remand; implement corrective procedures as needed.  

6.  After completing all the above, conduct any further development deemed necessary in light of the expanded record, then readjudicate the Veteran's claims of entitlement to service connection for allergies/allergic rhinitis and a respiratory disability other than allergies/allergic rhinitis.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be furnished with a Supplemental Statement of the Case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


